Appeal by the defendant from a judgment of the County Court, Dutchess County (Dolan, J.), rendered February 25, 1994, convicting him of criminal sale of a controlled substance in the third degree (three counts), criminal possession of a controlled substance in the third degree (four counts), and criminal possession of marihuana in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements made by the defendant to law enforcement officials.
Ordered that the judgment is affirmed.
We reject the defendant’s contention that his right to counsel was violated (see, People v Bing, 76 NY2d 331; People v Robles, 72 NY2d 689).
The defendant’s remaining contentions are without merit. Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.